Citation Nr: 1042787	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
October 29, 2008, and to an initial rating greater than 
10 percent thereafter, for right shoulder pain

2.  Entitlement to an initial compensable rating prior to 
April 27, 2009, and to an initial rating greater than 10 percent 
thereafter, for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which granted the Veteran's claims for service connection 
for his right shoulder and low back disabilities, and assigned 
noncompensable disability evaluations for each, effective October 
27, 2007.

Subsequently, in a December 2009 decision, the RO increased the 
Veteran's disability rating for his right shoulder pain to 10 
percent disabling, effective October 29, 2008 and increased his 
disability rating for low back strain to 10 percent disabling, 
effective April 27, 2009.  Because the initial ratings assigned 
to the Veteran's service-connected right shoulder pain and low 
back strain are not the maximum ratings available for these 
disabilities, both of these claims remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran had right shoulder 
pain but no limitation of motion of the arm, ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula.

2.  Throughout the rating period, the Veteran's lumbar strain 
with degenerative changes is manifested complaints of pain with 
some limitation of motion but no competent clinical evidence of 
neurological impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for right 
shoulder pain prior to October 29, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC's) 5200-5203 (2010).

2.  The criteria for a disability rating greater than 10 percent 
for right shoulder pain effective October 29, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, DC's 5200-5203 (2010).

3.  The criteria for an initial 10 percent rating for lumbar 
strain prior to April 27, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 
5243; 4.124a, DC's 8520, 8620 (2010).

4.  The criteria for an initial rating greater than 10 percent 
for low back strain effective April 27, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. §§ 4.71a, 
DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2008 rating decision on appeal granted the Veteran's 
claims of entitlement to service connection for his right 
shoulder pain and low back strain, such claims are now 
substantiated.   As such, his filing of a notice of disagreement 
as to the initial rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
Veteran's appeal as to the initial rating assignments trigger 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA only is required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  This has been accomplished in this case.

VA issued a VCAA notice letter in April 2008 from the agency of 
original jurisdiction (AOJ) to the appellant.  This letter 
explained the evidence necessary to substantiate the Veteran's 
claims of entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, the April 2008 letter, as well as an 
August 2008 letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claims.  
The Board has reviewed such statements carefully and concludes 
that the Veteran has not identified further evidence not already 
of record.  The Board also has reviewed the medical records for 
references to additional treatment reports not of record but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  The record shows that the 
Veteran has been examined by VA in connection with his claims.  
The Board has reviewed the examination report and finds that it 
is adequate for the purpose of deciding the issue on appeal.  
Based on the foregoing, the Board finds that no further action is 
required to comply with the duty to notify and assist the 
Veteran.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).



Analysis

Right Shoulder Pain

Regarding the Veteran's right shoulder pain, the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used by 
the RO, Diagnostic Code 5010, and finds that DC 5203 is more 
appropriate for purposes of rating the Veteran's right shoulder 
pain.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under DC 5203, a 10 percent evaluation is provided for impairment 
of the clavicle or scapula, where there is malunion of the 
clavicle of scapula or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent evaluation is warranted 
where there is nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  See 
38 C.F.R. § 4.71a, DC 5203 (2010).

Documents of record establish that the Veteran is right handed.

The Board finds that the criteria for an initial 10 percent 
rating for right shoulder pain have been met prior to October 29, 
2008.  The Board finds that the Veteran's disability picture is 
most consistent with a 10 percent disability evaluation for the 
entire rating period on appeal.  The objective clinical evidence 
of record indicates that the Veteran has does not have nonunion 
or dislocation of the right clavicle or scapula.  According to 
his April 2008 and February 2010 VA examination reports, the 
Veteran does not have instability, deformity, dislocation, 
subluxation, or locking of the right shoulder.  The Board 
acknowledges that, at his VA examinations, he had complaints of 
pain and weakness.  The Veteran had right arm forward flexion to 
175 degrees, and active abduction to 180 degrees on VA 
examination in April 2008, however.  On VA examination in 
February 2010, right arm forward flexion was to 180 degrees, and 
rotation was to 90 degrees.  The April 2008 and February 2010 VA 
examiners also noted that joint function on the right was not 
additionally limited, after repetitive use, by fatigue, weakness, 
lack of endurance, or incoordination.  Similarly, the October 
2008 VA physician and February 2010 VA examiner indicated that 
there was evidence of tenderness of the acromioclavicular joint, 
but the evidence fails to show that there is recurrent 
dislocation, nonunion, fibrous union, or loss of the head of the 
humerus.  As such, the Board is precluded from assigning a 
disability rating in excess of 10 percent for the right shoulder.

The Board also has considered whether the Veteran may be entitled 
to a higher rating under other potentially applicable DC's, 
including 5200, 5201, and 5203.  But the evidence indicates the 
Veteran currently does not have ankylosis in his right humerus, 
so DC 5200 is inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(indicating that ankylosis is complete immobility of the joint in 
a fixed position, either favorable or unfavorable).

Under DC 5201, a 30 percent rating is warranted where there is 
limitation of motion of the arm at midway between the side and 
shoulder level.  There is no evidence of limitation of motion of 
the right arm, however.  Likewise, under DC 5202, a 20 percent 
disability rating is assigned for malunion of the humerus with 
moderate deformity or for recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level; however, as previously 
noted, there is no evidence of deformity or recurrent dislocation 
of the right shoulder.

In concluding that the Veteran is not entitled to a higher rating 
than 10 percent for his right shoulder pain at any time during 
the rating period on appeal, the Board has considered whether he 
is entitled to a higher rating on the basis of functional loss 
due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and weakness.  Nevertheless, as already 
mentioned, his pain did not further inhibit his range of motion 
or otherwise create functional limitations.  There also is no 
objective clinical indication that he has other symptoms (e.g., 
premature or excess fatigability, weakness, incoordination, 
etc.), which result in any additional functional limitation in 
his right arm to a degree or extent that would support a rating 
higher than 10 percent.

Low Back Strain

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, DC's 5237 
through 5243).  Under these relevant provisions, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 10 
percent rating is also warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 20 percent rating is also warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine.

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain, DC 5242 for 
degenerative arthritis of the spine, and DC 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome (DC 5243) 
under the general rating formula for diseases and injuries of the 
spine outlined above, it may also be rated based on 
incapacitating episodes, depending on whichever method results in 
the higher evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  Note (1) defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board finds that the criteria for an initial 10 percent 
rating for low back strain effective prior to April 27, 2009, 
have been met.  Upon reviewing the rating criteria in relation to 
the evidence regarding the Veteran's low back strain, the Board 
finds that the Veteran's disability picture is most consistent 
with a 10 percent disability evaluation for the entire rating 
period on appeal based on the general rating formula for disease 
or injury of the spine, effective September 26, 2003, for 
DC's 5237 and 5243.  Upon examination in April 2008, he had range 
of motion to 90 degrees flexion, extension to 25 degrees, 30 
degrees lateral bending, and 30 degrees rotation.  In February 
2010, the Veteran had range of motion of the lumbar spine to 90 
degrees forward flexion, extension to 10 degrees, lateral bending 
to 30 degrees, and rotation to 30 degrees.  However, a rating in 
excess of 10 percent for lumbar spine strain is not warranted for 
any of the rating period on appeal; a finding of forward flexion 
of the thoracolumbar spine between 30 and 60 degrees, or 
ankylosis of the lumbar spine, is required in order for the 
Veteran to qualify for the next-higher 20 percent evaluation.  
Thus, applying the facts to the criteria set forth above, the 
Veteran is entitled to a 10 percent disability evaluation, but no 
more, for his service-connected low back strain under the General 
Rating Formula for Diseases and Injuries of the Spine.

In finding that the Veteran is not entitled to a higher rating 
for his low back strain, at any time during the rating period, 
the Board has considered whether he has additional functional 
loss - beyond that shown objectively- due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is no indication 
in the record that his functional ability is decreased beyond the 
limitation of motion already shown on examination, even when his 
symptoms are most problematic.  In particular, the April 2008 and 
February 2010 VA examiners found that there was no additional 
weakness, fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 percent 
rating adequately compensates him for the extent of his pain, 
including insofar as its resulting effect on his range of motion.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluations 
at his VA examinations are negative, and does not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected low back strain.  Thus, he is not entitled to a 
separate, compensable rating under DC's 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability at 
issue.

The Board has also considered whether referral is warranted for 
an increased disability evaluation on an extra-schedular basis.  
The Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that either 
his right shoulder pain or low back strain, standing alone, 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render impractical 
the application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating of 10 percent, and no higher, for 
right shoulder pain prior to October 29, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits

Entitlement to an initial rating greater than 10 percent for 
right shoulder pain effective October 29, 2008, is denied.  

An initial disability rating of 10 percent, and no higher, for 
low back strain prior to April 27, 2009, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial rating greater than 10 percent for low 
back strain effective April 27, 2009, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


